Title: To George Washington from Elias Boudinot, 14 June 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Sir,
                     Philadelphia 14 June 1783
                  
                  Mons. le Compte de Grasse having requested me to have the two pieces of Artillery presented him by Congress forwarded to him without delay, I endeavoured to urge the engraving and getting them ready to be shipped by the Duc de Lauzun, who sailed from hence about three weeks ago.  I was led to believe by the Quarter Master that they should certainly be ready in time, and I accordingly wrote the Compte that he might certainly expect them by that Vessel.  However when it was too late it was discovered that the pieces pitched upon were not of those taken at York-Town and therefore were improper to be sent.  This disappointment mortified me greatly on account of my having pledged my word for their embarkation.  The Secretary at War informs me that directions are given for their being engraved and forwarded from West-Point.  Shall I beg the favour of your Excellency to urge the compleating and sending them to the proper place of embarkation as speedily as possible; as the present delicate situation of the Count de Grasse makes me more attentive to his earnest request.  I have the honor to be, with highest respect and esteem, Your Excellency’s Most obedt & very humb. Servt
                  
                     Elias Boudinot
                     
                  
               